Exhibit 5.2 REEDER & SIMPSON PC ATTORNEYS AT LAW P.O. Box 601 Telephone: 011-692-625-3602 RRE Commercial Center Facsimile: 011-692-625-3602 Majuro, MH 96960 Email: dreeder@ntamar.net r.simpson@simpson.gr June 29, 2010 The Parties Listed on Schedule I. and General Maritime Corporation (the “Company”) 299 Park Avenue New York, NY10171 Ladies and Gentlemen: We have acted as Republic of the Marshall Islands (the “RMI”), counsel to the Company, which is organized under the laws of the RMI, and all of the RMI entities listed on the attached Schedule I. (the “Registrants”), each of which is a wholly owned subsidiary of the Company.This opinion is in connection with the Registration Statement on Form S-4, as amended (File No. 333-166280) (the “Registration Statement”), filed by the Company with the United States Securities and Exchange Commission, pursuant to which the Company is registering: (i) $300,000,000 aggregate principal amount of its 12% Senior Notes due 2017 (the “Series B Notes”), to be exchanged for the Company’s outstanding notes bearing substantially identical terms and in like principal amount (the “Series A Notes”), in a registered exchange offer as contemplated by the Registration Statement; and (ii) the guarantees (the “Subsidiary Guarantees”) of each of the Registrants of the Series B Notes.The Series A Notes were issued, and the Series B Notes will be issued, under an Indenture dated as of November 12, 2009 (the “Indenture”), among the Company, the Subsidiary Guarantors parties thereto and The Bank of New York Mellon, as trustee. We have made such inquiries and reviewed such documents and records as we have deemed necessary or appropriate as a basis for our opinion.We have also relied upon the statements, representations and certificates of officers or other representatives of the Registrants, public officials and others as to factual matters only.We have not independently verified the facts so relied on. Based on the foregoing, and subject to the qualifications, limitations and assumptions set forth herein, we are of the opinion that: 1.The Indenture and the Series B Notes have been duly authorized by the Company. 2.The Indenture and the Subsidiary Guarantee of each Registrant has been duly authorized by such Registrant. We express no opinion as to any laws other than the laws of the RMI (the “Relevant Laws”).The opinions expressed herein are based upon the Relevant Laws and interpretations, and the facts and circumstances in existence, and we assume no obligation to revise or supplement this opinion letter should any such law or interpretation be changed by legislative action, judicial decision or otherwise or should there be any change in such facts or circumstances. We hereby consent to the use of this opinion as an exhibit to the Registration Statement and to the use of our name under the caption “Legal Matters” in the prospectus included in the Registration Statement.In giving this consent, we do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations promulgated thereunder. Very truly yours, /s/ Dennis J. Reeder Reeder & Simpson PC Dennis J. Reeder SCHEDULE I General Maritime Subsidiary Corporation General Maritime Management LLC General Maritime (Portugal) LLC GMR Alexandra LLC GMR Argus LLC GMR Daphne LLC GMR Elektra LLC GMR George T LLC GMR Gulf LLC GMR Hope LLC GMR Horn LLC GMR Orion LLC GMR Phoenix LLC GMR St. Nikolas LLC GMR Spyridon LLC General Maritime Subsidiary II Corporation GMR Atlas LLC GMR Hercules LLC GMR Maniate LLC GMR Poseidon LLC GMR Spartiate LLC GMR Ulysses LLC GMR Zeus LLC
